MEMORANDUM **
Juan Martinez Morales and family, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ (“BIA”) order dismissing their appeal from an immigration judge’s decision denying their applications for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review de novo due process claims, Iturribarria v. INS, 321 F.3d 889, 894 (9th Cir.2003), and we deny the petition for review.
We agree with the BIA’s conclusion that petitioners’ ineffective assistance of counsel claim fails because they did not establish that the alleged ineffective assistance may have affected the outcome of their proceedings. See id. at 899-900. Petitioners’ evidence was insufficient to establish the requisite level of hardship. See id. at 902 (concluding there was no prejudice where the evidence did not establish the requisite level of hardship).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.